DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Liu et al. (US 2014/0246148)
With respect to claims 1 and 14, Liu et al. teach a method for bonding substrates, comprising: 
(a) printing a first photocurable adhesive ink on the a lower substrate (44) to form a pattern (paragraph 0093); 
(b) photocuring the pattern to form a spacer on the lower substrate; 
(c) printing a second photocurable adhesive ink on the lower substrate, which includes the spacer disposed thereon, to form an adhesive layer, wherein the first and second photocurable adhesive inks are the same or different (paragraph 0060); 
(d) irradiating the adhesive layer with light; and 
(e) laminating an upper substrate (58) to the lower substrate via the irradiated adhesive layer, wherein each of the upper and lower substrates is transparent or opaque, and wherein 
	With respect to claims 2 and 7, Liu et al. teach that the upper and lower substrates can be a transparent glass or transparent film (paragraphs 0060 and 0095).
	With respect to claim 3, Liu et al. teach that the adhesive layer is irradiated with light to partially cure the adhesive layer (paragraph 0070).
	With respect to claim 5, Liu et al. teach that step (e) further comprises: heat treating the upper and lower substrates (paragraph 0071; Figure 3).
	With respect to claims 9 and 10, Liu et al. teach that the adhesive layer is cured only by adhesive ink is an ultraviolet (UV) curing ink (paragraph 0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1 and 5 above, and further in view of McKinley et al. (US 3,444,732)
	The teachings of claims 1 and 5 are as described above.
Liu et al. do not teach the claimed adhesive processing parameters. However, it would have been the result of routine experimentation by a person having ordinary skill in the art because McKinley et al. teach that these are known parameters affecting adhesive strength in heat fusion bonding operations (column 1, line 61 - column 2, line 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above.
The teachings of claim 1 are as described above.
Although not specifically disclosed by Liu et al. it is taught to control the flow to affect the shape of adhesive in three dimensions, the viscosity, the amount of curing, the temperature of the adhesive, and other physical parameters  (paragraph 0099).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of Kim et al. (US 7,803,420)
The teachings of claim 1 are as described above.
Although not taught by Li et al. adhesive is printed by inkjet printing, it would have been obvious to do so selectively deposit the adhesive (column 4, lines 32-41)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745